internal_revenue_service department of the treasury index no number info release date dear mr washington dc person to contact telephone number refer reply to cc dom it a - cor-119817-99 date date you requested a ruling on the proper tax treatment of parking as a business_expense in your letter of date we did not receive either the fee for a private ruling nor the paperwork required for a ruling so we enclose instructions for applying for a ruling however the following general information may help you a person in the trade_or_business of driving a commercial taxicab may deduct the ordinary and necessary expenses paid_or_incurred for leasing operating and maintaining the taxi under sec_162 of the internal_revenue_code this includes parking fees associated with the business use of the taxi on the other hand sec_262 denies a deduction for personal living or family_expenses you indicated you are uncertain how to treat the cost of parking the taxi at the motel it appears from your letter that you pay no additional fee for parking the taxi there sec_162 allows you to deduct a business_expense only if you actually pay it i hope this information is helpful if you have any questions please call mr sapienza at the number above not a toll-free call sincerely deputy assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch enclosure
